Citation Nr: 0701755	
Decision Date: 01/22/07    Archive Date: 01/25/07

DOCKET NO.  03-17 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the residuals of a back 
injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1980 to 
August 1983.  

This matter is now before the Board of Veterans' Appeals 
(Board) pursuant to a September 2001 rating decision by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  Appeal to the Board was perfected.


FINDING OF FACT

A chronic back disorder is not shown to have been present in 
service or for many years thereafter, nor is it the result of 
any incident or incidents occurring during the veteran's 
period of active military service.


CONCLUSION OF LAW

The criteria for service connection for the residuals of a 
back injury have not been met.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. § 3.303 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

To establish service connection for a claimed disability, the 
evidence must demonstrate that a disease or injury resulting 
in current disability was incurred during active service or, 
if pre-existing, was aggravated therein.  38 U.S.C.A. 
§ 1131 (West 2002); 38 C.F.R. § 3.303 (2006).  

The veteran contends that he injured his back while carrying 
a fellow Marine during a recreational activity and reports 
seeing a Corpsman after the initial injury.  The veteran 
acknowledges that he did not suffer any residual problems 
with his back until many years after, and reports suffering 
intermittent problems after the early 1990s.  See September 
2003 hearing transcript.  

The veteran's service medical records contain a March 1982 
record that documents the veteran's complaint of lower back 
pain as a result of carrying the fellow Marine.  At the time 
of his discharge, however, a clinical evaluation of his spine 
was normal.  See July 1983 report of medical examination.  A 
July 2004 statement from L. Munger indicates that he was 
participating in the recreational activities when the 
veteran's back injury took place.  The veteran's former wife 
recalls a few instances when the veteran injured his back in 
service, but these instances vary from the account given by 
the veteran.  See statement received from J. Weed in January 
2006.  

The evidence of record, to include service medical records 
and lay evidence, establishes that the veteran suffered an 
in-service injury to his back, thus establishing that element 
of service connection.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-495 (1992) (Lay evidence is acceptable to prove 
the occurrence of an injury during service).  The crux of 
this case, however, is not whether the injury occurred, but 
rather whether any relationship exists between a current 
disability and the in-service injury.  See e.g., Pond v. 
West, 12 Vet. App. 341 (1999).

Post-service evidence establishes that the veteran has 
complained of back pain on several occasions.  The earliest 
medical evidence of record related to the veteran's back, 
however, is dated April 1996, almost 15 years since the 
original injury.  The April 1996 record indicates that the 
veteran did not recall hurting his back at work or at home, 
but that it "slipped up" on him and ached for a few days.  
A July 1999 record reports that the veteran injured his back 
at work while lifting a heavy object.  He was seen 
occasionally after this incident and by August 1999, the pain 
was resolved.  See records from Tallassee Family Care.  The 
veteran was seen by the VA Medical Center (VAMC) in October 
2000 with a complaint of back pain; an impression of low back 
pain, rule out ankylosing spondylitis was made.  Subsequent 
x-rays of the lumbosacral spine revealed mild spondylotic 
changes of the spine with narrowed IV spaces between L4-5.  

The veteran underwent a VA compensation and pension (C&P) 
examination in March 2005, at which time his claims folder 
was reviewed.  The veteran reported suffering from low back 
pain that increased when lying flat, during sexual 
intercourse, and when bending, dancing and wrestling.  
Running and driving an ATV also caused an increase in pain.  
The veteran denied radiation, but indicated that he had had 
five flare-ups in the past year, which caused him to lose one 
to five days from work.  He reported taking Tylenol for 
relief.  The veteran denied wearing any assistive devices, 
any difficulty with activities of daily living, and any 
limitation in his ability to walk.  He also denied any bowel, 
bladder or erectile dysfunction and any incapacitating 
episodes in the past year.  Physical examination revealed a 
symmetric lordotic curve with no tenderness, spasm, heat or 
redness.  The veteran's gait was symmetric with normal 
rhythm.  Flexion was at 85 degrees, extension to 40 degrees, 
right and left lateral bending to 40 degrees, left lateral 
rotation to 65 degrees and right lateral rotation to 60 
degrees.  The examiner reported that x-rays of the spine 
revealed narrowing of the L4-L5 spaces, posteriorally, with 
no apparent foraminal encroachment.  The veteran was 
diagnosed with degenerative disc disease (DDD), L4-L5, mild.  
The examiner opined that there was inadequate documentation 
to determine the etiology of the veteran's back condition but 
that based on his review of the claims folder, examination 
and history, as well as his experience, it was less than 
likely that the veteran's back condition is related to any 
documented in-service injury.  The examiner based his opinion 
on the lack of objective findings on examination and the 
minimal to absent documentation in the record.  The examiner 
also indicated that x-ray findings are consistent with a 
person of the veteran's age engaged in usual physical 
activities at work and home.  

A December 2005 letter from Dr. Bufford reports that the 
veteran has been seeing him for approximately six years and 
has had several complaints of chronic back pain.  Dr. Bufford 
reports reviewing the veteran's military records and opined 
that his chronic back pain is associated with an injury he 
sustained at the age of 19 while in the Marine Corps.  

Although the veteran currently suffers from mild DDD at L4-
L5, and it has been established that he suffered an injury to 
his back while in service, the preponderance of the evidence 
indicates that the current disability is not etiologically 
related to the in-service injury.  

The probative value of a medical opinion may be reduced if 
the examiner fails to explain the basis for an opinion.  See 
Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Factors for 
assessing the probative value of a medical opinion are the 
physician's access to the claims file and the thoroughness 
and detail of the opinion.  See Prejean v. West, 13 Vet. App. 
444, 448-9 (2000).  The failure of a physician to provide a 
basis for his opinion goes to weight of the evidence.  See 
Hernandez-Toyens v. West, 11 Vet. App. 379 (1998).  

Although Dr. Bufford indicated that he had reviewed the 
veteran's military records and opined that the veteran's 
current chronic back pain is associated with an in-service 
injury, the Board chooses to assign less probative weight to 
this opinion.   Dr. Bufford did not indicate that he was 
familiar with the veteran's post-service medical history, to 
include the 1999 low back injury, and did not provide a 
thorough basis for his opinion.  Conversely, the VA 
examiner's March 2005 opinion, which is based on a review of 
the entire claims folder and contains reasons and details 
consistent with other evidence of record, can be accorded 
significant probative value.  More specifically, the VA 
examiner reported that minimal to absent documentation in the 
record and the lack of objective findings after conducting an 
examination led him to believe that the veteran's back 
disability is not etiologically related to the in-service 
incident.  The VA examiner also indicated that the x-ray 
findings are consistent with an individual of the veteran's 
age who engages in normal physical activities.  As such, the 
Board finds that the March 2005 medical opinion of the VA 
examiner outweighs the opinion from Dr. Bufford.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is inapplicable.  38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2006).  

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Proper notice must also ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The appeal originates from a September 2001 rating decision 
that denied service connection for residuals of a back 
injury.  The issue was remanded in May 2004 and March 2006 in 
order to effect compliance with the duties to notify and 
assist.  Prior to the remands, but after the rating decision 
that is the subject of this appeal was issued, the veteran 
was advised of the necessary evidence to substantiate his 
claim; that the RO would assist him in obtaining additional 
information and evidence; of the responsibilities on both his 
part and VA's in developing the claim; and of the need to 
provide any evidence in his possession pertinent to the 
claim.  See May 2003 statement of the case (SOC).  The notice 
requirements were reiterated in letters dated August 2003, 
May 2004, October 2004, and March 2006.  As such, VA 
fulfilled its notification duties.  Quartuccio, 16 Vet. App. 
at 187.  The veteran was also provided notice as to the 
appropriate disability rating and effective date of any grant 
of service connection in the May 2006 supplemental SOC 
(SSOC).  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2006).  This duty has also been 
met, as the veteran's service, private and VA medical records 
have been associated with the claims file and he was afforded 
a VA C&P examination in connection with his claim.  The 
record does not suggest the existence of additional, 
pertinent evidence that has not been obtained.  
For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.


ORDER

Service connection for the residuals of a back injury is 
denied.




____________________________________________
Heather J. Harter
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


